DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wencheng Wu et al (US 20090185204 A1).

Regarding claim 1, Wu et al discloses a method for correcting an error in image printing (¶ [6]),
the method comprising:
receiving a reference digital image (RDI) (¶ [35] interface presents a user with a view of a source image data);
automatically selecting, based on a predefined selection criterion, one or more regions in the RDI that are suitable for use as anchor features for sensing the error (¶ [35]); 
receiving a digital image (DI) acquired from a printed image of the RDI, and identifying the one or more regions in the DI (¶ [35-36]);
automatically estimating, based on the anchor features of the DI, the error in the printed image (¶ [36]);
calculating a correction that, when applied to the DI, compensates for the estimated error (¶ [60] and ¶ [75-76]);
correcting the estimated error in a subsequent digital image (SDI) to be printed (¶ [34] and ¶ [60]); and
printing the SDI having the corrected error (¶ [134] system and method improves integrity of subsequent print jobs; See also ¶ [27] “changes that adjust the output of a printing system to correct for detected defects” indicating the invention prints the image with corrections performed).

Regarding claim 11, Wu et al discloses a system for correcting an error in image printing (¶ [24]), the system comprising:
a processor (¶ [25]), which is configured to:
receive a reference digital image (RDI) (see rejection of claim 1);
automatically select, based on a predefined selection criterion, one or more regions in the RDI that are suitable for use as anchor features for sensing the error (see rejection of claim 1);
receive a digital image (DI) acquired from a printed image of the RDI, and identify the one or more regions in the DI (see rejection of claim 1);
automatically estimate, based on the anchor features of the DI, the error in the printed image (see rejection of claim 1);
calculate a correction that, when applied to the DI, compensates for the estimated error (see rejection of claim 1); and
	correct the estimated error in a subsequent digital image (SDI) to be printed (see rejection of claim 1); and
	a printing subsystem (Fig. 1 numeral 118) configured to print the SDI having the corrected error (see rejection of claim 1).

Allowable Subject Matter

Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
September 9, 2022